DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Sugawara et al ‘319. Sugawara et al ‘319 discloses a movable* optical element (1-6, inherently the metal materials 4-6 would optically reflect light) that is intended to modify a distribution of light beams for a motor vehicle headlight, wherein the movable* optical element (1-6) comprises a resin body 2 (para. # 51) having  by process recitation and given no patentable weight) and the reflective coating  comprising: a copper layer 4 covering the functional surface (figure 1) at least in part, a nickel layer 5 covering the copper layer (figure 1), and a chromium layer 6 covering the nickel layer 5 (figure 1).
*NOTE: The recitation “that is intended to modify a distribution of light beams for a motor vehicle headlight” is an intended use recitation and given very little patentable weight. Since THE optical member of Sugawara et al ‘319 is capable of modifying a distribution of light beams for a motor vehicle headlight Sugawara et al ‘319 meets the claim recitation.  The term ‘movable’ is also an intended use limitation because no structure which makes the optical member movable is claimed. Since the optical member of Sugawara et al ‘319 is capable of being moved, it meets the claimed limitation.
Regarding claim 6, the movable optical element according to claim 1, wherein characterized in that the functional surface has a planar shape (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al ‘319 in view of KR20180069240

KR20180069240 teaches an optical element further comprises a nickel plating layer between the functional surface and the copper layer (fig. 1, para. # 52).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the optical element of Sugawara et al ‘319 to include a nickel plating layer between the functional surface and the copper layer as taught by KR20180069240 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different materials when manufacturing the reflector of Sugawara et al ‘319.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al ‘319 in view of Nagamine et al ‘183.
Sugawara et al ‘319 discloses the claimed invention except for the teaching that the optical element further comprises a plating layer comprising a mixture of nickel and copper between the functional surface and the copper layer.
Nagamine et al ‘183 teaches a plating method comprising a plating layer comprising a mixture of nickel and copper.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the optical element of Sugawara et al ‘319 to include a plating layer comprising a mixture of nickel and copper between the functional surface and the copper layer since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different materials when manufacturing the reflector of Sugawara et al ‘319.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al ‘319. Sugawara et al ‘319 discloses the claimed invention except for the teaching that the optical element’s functional surface has a semi-elliptical shape.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the functional surface of Sugawara et al ‘319 to have a semi-elliptical shape since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different sizes and shapes for its desired use.

Allowable Subject Matter
Claims 4 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875